
	

115 S1340 IS: Appalachian Energy and Manufacturing Infrastructure Revitalization Act
U.S. Senate
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1340
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2017
			Mrs. Capito introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for an expedited permitting process for critical energy infrastructure projects relating
			 to the establishment of a regional energy hub in Appalachia, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Appalachian Energy and Manufacturing Infrastructure Revitalization Act. 2.DefinitionsIn this Act:
 (1)AppalachiaThe term Appalachia means the region comprised of the following States: (A)Kentucky.
 (B)Ohio. (C)Pennsylvania.
 (D)West Virginia. (2)Appalachian regional energy hubThe term Appalachian regional energy hub means a regional energy hub in Appalachia for natural gas and natural gas liquids, including storage and associated pipelines.
 (3)Applicable Federal agencyThe term applicable Federal agency means a Federal agency responsible for the permitting, or administrative or environmental review or approval, of a critical energy infrastructure project or an aspect of a critical energy infrastructure project.
 (4)Applicable StateThe term applicable State means a State in Appalachia in which a critical energy infrastructure project or an aspect of a critical energy infrastructure project is or is proposed be located.
 (5)Applicable State agencyThe term applicable State agency means the State agency responsible for the permitting, or administrative or environmental review or approval, of a critical energy infrastructure project or an aspect of a critical energy infrastructure project.
 (6)Critical energy infrastructure projectThe term critical energy infrastructure project means a project designated under section 3(a) as a critical energy infrastructure project eligible for expedited permitting under section 4.
 (7)Project sponsorThe term project sponsor means a Federal or State agency or private entity proposing the development of a critical energy infrastructure project.
 (8)SecretariesThe term Secretaries means the Secretary of Commerce and the Secretary of Energy. 3.Critical energy infrastructure projects (a)In generalIn accordance with this section, the Secretaries may designate one or more eligible projects as critical energy infrastructure projects eligible for expedited permitting under section 4.
 (b)Eligible projectsTo be eligible to be designated as a critical energy infrastructure project under subsection (a), a project—
 (1)shall relate to the establishment of an Appalachian regional energy hub; and (2)shall be—
 (A)an ongoing project; or (B)a proposed project.
					(c)Application process
 (1)In generalA project sponsor seeking for a project to be designated as a critical energy infrastructure project shall submit to the Secretaries an application at such time, in such manner, and containing such information as the Secretaries may require.
				(2)Contents of application
 (A)Minimum criteriaAn application submitted under paragraph (1), at a minimum, shall include— (i)a description of the contribution the project will make toward achieving the objective of an Appalachian regional energy hub;
 (ii)a description of the direct and indirect economic benefits and impacts anticipated to be derived from the project, including the number of jobs to be created that will be held by residents of Appalachia;
 (iii)the availability of immediate private funding, including loan guarantees, loans, and grants to implement, operate, or maintain the project;
 (iv)the cost of the project; (v)the amount of Federal or State funding, if any, necessary to implement, operate, or maintain the project; and
 (vi)the status of the project if the project is an ongoing project. (B)Additional criteriaIn addition to the minimum criteria described in clauses (i) through (vi) of subparagraph (A), the Secretaries may require an application submitted under paragraph (1) to describe how the project will meet one or more of the following criteria:
 (i)Improve the performance of energy infrastructure and overall energy efficiency. (ii)Promote the development and use of energy sources found in Appalachia.
 (iii)Contribute to the revitalization of manufacturing capacity in Appalachia. (iv)Support the goal of reducing energy costs and ensuring affordable energy supplies for consumers and businesses.
 (d)Identification of applicable State agenciesNot later than 30 days after the date on which the Secretaries receive an application under subsection (c)(1), the Secretaries, in consultation with the Governor of each applicable State, shall identify all applicable State agencies for the project.
			(e)Evaluation of project
 (1)In generalNot later than 60 days after the date on which the Secretaries receive an application under subsection (c)(1), the Secretaries, in consultation with the Governors of the applicable States and the applicable State agencies identified under subsection (d), shall evaluate the project, including by evaluating the extent to which—
 (A)the project application meets minimum criteria described in subsection (c)(2)(A); and (B)the project meets one or more of the additional criteria described in subsection (c)(2)(B), if any were required by the Secretaries.
 (2)Public involvementAs soon as practicable after completing the evaluation under paragraph (1), the Secretaries shall—
 (A)make the evaluation available to the public; and (B)allow for a period of 30 days for the submission of comments by residents of the applicable States on matters relating to the designation of the project as a critical energy infrastructure project.
					(f)Action by the Secretaries
 (1)In generalNot later than 30 days after the date on which the public comment period under subsection (e)(2)(B) relating to an application concludes, the Secretaries shall determine whether to designate the project proposed by the application as a critical energy infrastructure project.
 (2)PublicationThe Secretaries shall make publicly available the justifications for the determination under paragraph (1).
				4.Expedited permitting process
			(a)Federal expedited permitting process
 (1)In generalNot later than 30 days after the date on which a project is designated as a critical energy infrastructure project under section 3(a), the Secretaries shall coordinate with all applicable Federal agencies to expedite the Federal permitting process relating to the critical energy infrastructure project.
 (2)Federal agency liaisonsOn the request of the Secretaries and not later than 30 days after the date on which such a request is received, each applicable Federal agency shall designate a liaison within the applicable Federal agency who shall be responsible for coordinating with all other applicable Federal agencies and applicable State agencies with respect to critical energy infrastructure projects.
 (3)FERC reviewThe Federal Energy Regulatory Commission shall complete a review of any application or license relating to the critical energy infrastructure project.
				(4)Expedited reviews and actions of Federal agencies
 (A)In generalNotwithstanding any other provision of law, in any case in which a decision under any other Federal law relating to a critical energy infrastructure project is required to be made, each applicable Federal agency shall complete any relevant review not later than 60 days after the date on which the Federal Energy Regulatory Commission completes the review described in paragraph (3).
					(B)Effect of noncompliance
 (i)In generalA permit, license, or other similar application for approval relating to a critical energy infrastructure project that requires approval or other action by a Federal agency shall be considered to be approved by the Federal agency if the Federal agency fails to approve or otherwise take an action relating to the permit, license, or other similar application by the deadline described in subparagraph (A).
						(ii)Final agency action
 (I)In generalAn approval under clause (i) shall be considered to be a final agency action, which may not be reversed by any agency.
 (II)ReviewIn any action under chapter 7 of title 5, United States Code, that seeks review of a final agency action under subclause (I), a court may not set aside the action based on the action having been made final under that subclause.
 (b)Expedited permitting process complianceOn written notification by the project sponsor of the failure of an applicable Federal agency to adhere to the expedited permitting process required under subsection (a), the Secretaries shall take necessary actions ensure that the permitting of the critical energy infrastructure project is expedited.
 (c)PrioritizationTo the maximum extent practicable, the Secretaries shall prioritize the expedited permitting of each critical energy infrastructure project under this section.
			(d)Federal grants and loans
 The Secretaries and the liaisons designated under subsection (a)(2) shall cooperate to ensure expedited review of any application by a critical energy infrastructure project for a Federal grant, loan, or loan guarantee that is—
 (1)pending as of the date of enactment of this Act; or (2)submitted after the date of enactment of this Act.
 5.Savings clauseNothing in this Act alters any other Federal law, including any other legal requirement under any other Federal law.
		
